Exhibit 10.1

AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

This AMENDMENT NO. 1 TO INVESTMENT AGREEMENT (the “Amendment”) is made as of
December 15, 2009, by and among Boston Private Financial Holdings, Inc.
(“Company”) and BP Holdco, L.P. (“Purchaser”).

WHEREAS, Company and Purchaser entered into that certain Investment Agreement
dated July 22, 2008 (the “Agreement”);

WHEREAS, Section 6.3 of the Agreement provides that no amendment or waiver of
any provision of the Agreement will be effective with respect to any party
unless made in writing and signed by an officer or duly authorized
representative of such party;

WHEREAS, Company and Purchaser desire to amend the Agreement as set forth
herein; and

WHEREAS, all capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Agreement.

NOW, THEREFORE, in consideration of the promises, and of the representations,
warranties, covenants and agreements set forth herein and in the Agreement, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Section 4.2(a)(1) of the Agreement is hereby amended and restated in its
entirety to read:

“(1) at any time on or after December 31, 2009, Purchaser may Transfer any or
all of the Securities owned by Purchaser from time to time; provided that any
Transfers of Preferred Stock or Warrants shall also comply with the additional
limitations set forth in Section 4.2(d); and”

 

2. Effectiveness. This Amendment shall become effective immediately upon
execution. Except as expressly set forth herein, the other terms of the
Agreement are not being amended and remain in full force and effect.

 

3. Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State (except to the extent that mandatory
provisions of Massachusetts law are applicable). The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the Borough of Manhattan, State of New York for
any actions, suits or proceedings arising out of or relating to this Amendment
and the transactions contemplated hereby.

 

4. Counterparts and Facsimile. For the convenience of the parties hereto, this
Amendment may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Amendment may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

[END OF TEXT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC. By:  

/s/ DAVID J. KAYE

  Name:   DAVID J. KAYE   Title:   Chief Financial Officer BP HOLDCO, L.P.   By:
 

TCG FINANCIAL SERVICES L.P.,

its general partner

  By:   CARLYLE FINANCIAL SERVICES, LTD., its general partner By:  

/s/ RANDAL QUARLES

  Name:   RANDAL QUARLES   Title:   MANAGING DIRECTOR

Signature Page to Amendment No. 1 to Agreement